Title: To James Madison from William Eaton, 8 February 1803 (Abstract)
From: Eaton, William
To: Madison, James


8 February 1803, Tunis. Evidence “from a variety of circumstances” having shown that the bey is resolved “to hunt our Commerce in the Atlantic,” and “all pacific means” that did not compromise U.S. rights having been ineffectual in averting this, “I have once more resorted to … refusing my Passports to his Cruisers—at the same time giving it in confidence to a courtier, who I knew would betray it to the Government, that, in addition to four frigates and some smaller Vessels now on the Barbary coast, there were nine others daily expected to re-enforce them.… On the 29th. ult. I made this resolution public. The first effect it produced was, as usual, a visit from the Bey’s commercial Agent with Solemn, friendly warnings not to take so rash a step; that it amounted to a declaration of war; that it might involve me in inextricable difficulties, as the intire responsibility for the consequences would devolve on myself alone.” Eaton answered that his action was in response to the bey’s resolution to make reprisals on U.S. commerce and that he would not change his position so long as the bey adhered to his. “A calm ensued for several days.” Before this altercation Eaton had engaged a friend “to amuse the Bey” by indirectly proposing the exchange of a definite term of peace for the gift of a sloop of war. He now requested the friend to bring the offer directly to the bey in Eaton’s name. Heard “yesterday” that his proposition had influenced the bey to order the expedition fitting out at Porto Farina to attack the Swedes instead of the Americans. “It will recur that, on the 3d. instant, the Bey had consented to a compromise with the Swedish Agent. The latter … [is] totally unsuspicious of the mischief projecting—and the injunction of secrecy under which I receive this information forbids my intimating any thing of it to him.” Reconciles himself to the prohibition because he knows the agent supposes the expedition is intended against Americans and “exults within himself on his intrigue and adroitness in having influenced its direction.” The commercial policy of the Christian courts “is most cowardly and wicked!” His friend advised him to see the bey, pretend ignorance of the latest determination, and ask for explanations. The bey consented to his request for a private audience. “The Bey … said I might suit the time to my own convenience! I waited on him this morning at the Palace. He admitted me in his private hall … and asked, if I had any thing new to communicate? I answered, no! My chief motive in requesting this audience was to be informed whether he still continued in his resolution of indemnifying himself for the late capture by reprisals on our Commerce? He asked, if I wanted war! I said I thought I had been the medium of sufficient proof of our pacific disposition towards him; but it was my duty to guard against decoy and surprize; and, as he had declared his intentions of reprisal, I had taken precautions accordingly, that his Cruisers would consequently be subject to capture by our frigates: but that, as he had refused to listen to my request of waiting the decision of the President on the subject of his reclamation, he could not construe this as an offensive act on our part. He asked, where our frigates were? I told him, on the coast. He affected not to have been understood by me—and said he was willing to wait the arrival of the Commodore for the adjustment of this affair. I repeated to him, that it was not in the power of the Commodore to decide on the question; that the capture being regular, and a moiety of it vested in the right of the captors, no power subordinate to the Government of the United States could grant him indemnity. He revived the subject of the frigate and the Cattle. I told him it was not yet time to have an answer relative to the former; and that I had, a few days since, answered his enquiry in writing concerning the latter. He must have patience. He said he would wait the arrival of the Commodore for the further discussion of the subject of the Capture; and the answer of the President respecting his other claims: but he should relinquish neither one nor the other. I again requested him to prohibit the enterprizes of his merchantmen to Tripoli—to which he made no answer. I stood a while in silence. He bid me good morning.”
“It results from these late events that this Pirate is cautious of prowling among our merchantmen while he apprehends our Ships of war on the watch; that we shall neither have peace nor an open rupture here the ensuing season, as has been the case the last; that his resolution to persevere in forcing a commerce to Tripoli will, most probably, eventually augment his list of reclamations; and that he will sieze a moment when we are off our guard, as was the case with the Danes and is actually the case with the Swedes, to insult our flag under a pretext of seeking indemnity.” Events also show that if nothing is gained by concessions, nothing is lost by “reasonable resistance and a little firmness.” Has received no direct information from the squadron since Cathcart’s 25 Nov. letter, none from Tripoli since the French agent’s 17 Dec. letter sent in his last dispatches, and nothing from Algiers since O’Brien’s letter of 26 Nov., and only one U.S. frigate has anchored in Tunis road since January 1802. Presumes Morris is “cruising for the Tripolitan Admiral, who has long since been at Sea with a Squadron, and who is said to have passed the straits.”
“Since the arrival of the Chevalier De Barthés, the object of whose mission I mentioned in my letter of 12. Nov. nothing has appeared to his assistance. And the Bey has been heard to say that, his Sequins and jewels will have more influence with the Grand Signor than the interferences of Russia. If the event of renewed hostilities in Europe should not divert the powers, engaged in the success of this mission, from this to more weighty objects the Bey will find that he relies on a fatal security—the storm must break upon him. And it were devoutly to be wished that the United States might profit of the moment to compel him to recognize their Independence!”
“My friend, to whom I have so often had reference in my late dispatches, insinuated to me a few days since, that the ‘Jew Directory’ at Algiers encouraged this Bey to persist, in his demand for a frigate; assuring him that it is only necessary to be firm in order to secure success; always quoting our examples with the Dey: and that they are engaged in this project from personal enmity towards me. I do not give this Article as an oracle; though it suggests nothing improbable.”
 

   
   Letterbook copy (CSmH). 5 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:358–61.



   
   For the case of the Paolina, see Cathcart to JM, 25 Jan. 1803, and Eaton to JM, 26 Jan. 1803, n. 1.



   
   For the bey’s demand for a frigate, see Eaton to JM, 12 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:574–77 and n.), and Eaton to JM, 9 Oct. 1802, and n. 1. For the request for cattle, see Eaton to JM, 10 Apr. 1801, JM to Jefferson, 26 Aug. 1801, and Jefferson to JM, 28 Aug. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:82, 2:67, 71).




   
   See Cathcart to JM, 29 Nov. 1802, and n. 8.



   
   See Eaton to JM, 1 Feb. 1803, n. 2.


